Citation Nr: 0816945	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.  The veteran also had subsequent service in 
the National Guard through February 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  This appeal was 
remanded by the Board for a Travel Board hearing in May 2007.  

In June 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that bipolar 
disorder manifested in service or is related to service.  


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records do not indicate 
bipolar disorder in active service.  In the National Guard 
service records, the veteran was diagnosed with bipolar 
disorder; however, a Medical Evaluation Board in February 
1999 found that bipolar disorder was not related to service.  
The Board finds the veteran's current assertions alone in the 
face of this objective medical evidence are not persuasive, 
and thus do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Board further finds that the RO complied with its May 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The VA medical evidence of record shows a current diagnosis 
of bipolar disorder.  The earliest documentation of a 
diagnosis of bipolar disorder was in July 1998 during his 
National Guard service.  In a letter dated in July 1998 to 
the veteran's supervisor, a physician indicated that the 
veteran was diagnosed with bipolar disorder and prior to this 
time, he had been diagnosed with depression.  

The Board notes that the service medical records for the 
period of service between August 1980 and September 1984 are 
negative for a psychological disorder.  The veteran did not 
report trouble sleeping, nervous trouble or excessive worry 
during this period.  Additionally, the veteran was 
psychologically evaluated as normal.  

The veteran asserts that his bipolar disorder manifested in 
the National Guard while deployed to Turkey in 1995.  The 
evidence of record shows a Service Order for the veteran to 
be sent to Incirlik, Turkey for 38 days in October 1995.  The 
veteran submitted a lay statement from a Sergeant indicating 
that he served with the veteran in Turkey.  The statement 
indicated that the Sergeant observed the veteran as very 
disturbed and distant.  He did not sleep, eat, or talk to 
others.  The statement also indicated that the veteran 
isolated himself while in Turkey.  

The service medical records show that in April 1997, the 
veteran did not report a history of psychological problems 
and he was clinically evaluated as normal.  

Although there is a current diagnosis of bipolar disorder and 
evidence that the veteran experienced the above referenced 
symptoms, there is no medical evidence of a nexus between the 
claimed in-service symptoms and the current bipolar disorder.  
Of record is a Medical Evaluation Board Report dated in 
February 1999.  The Medical Board found that the veteran had 
a diagnosis of bipolar affective disorder that was not 
incurred while entitled to basic pay, did not exist prior to 
service and was not permanently aggravated by service.  There 
are also numerous evaluations and treatment records in the 
claims file depicting treatment for bipolar disorder over 
several years; however, no doctor has ever opined that 
bipolar disorder is related to service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his bipolar disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Therefore, in light of the lack of medical evidence linking 
bipolar disorder to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  Consequently, the benefit-of- the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bipolar disorder is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


